Citation Nr: 0930614	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, insomnia, joint pain, weakness, and 
tiredness, to include claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by headaches and photophobia, to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by ischemic gliotic changes in the brain, to 
include claimed as due to undiagnosed illness.

4.  Entitlement to a higher initial rating for service-
connected mood disorder, rated as 20 percent disabling prior 
to June 5, 2007 and 40 percent disabling from June 5, 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to June 
1991, which included a period of service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in October 2006.  This matter was 
initially on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

Notably, in a February 2009 rating decision, the Appeals 
Management Center (AMC) increased the disability rating 
assigned for the Veteran's mood disorder from 10 percent to 
20 percent effective September 28, 2000 and from 40 percent 
effective June 5, 2007.   


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran 
is currently diagnosed with chronic fatigue syndrome 
manifested by fatigue (post-exertional malaise), joint pains 
(migrating polyarthralgia), weakness (myalgia), 
insomnia/tiredness (unrefreshing sleep) and headache.

2.  Chronic fatigue syndrome is shown to have manifested to a 
compensable degree after the Veteran's service in the Persian 
Gulf War and prior to December 31, 2011 as the competent 
evidence shows symptoms controlled by continuous medication 
during the period.  

3.  The Veteran's ischemic gliotic changes in the brain are 
not attributable to the Veteran's period of active military 
service to include service in the Persian Gulf War.

4.  The evidence of record shows that the Veteran's service-
connected mood disorder more closely approximates total 
occupational and social impairment for the entire appeal 
period.  


CONCLUSIONS OF LAW

1. Chronic fatigue syndrome is presumed to have been incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 
(2008).

2.  A disability manifested by ischemic gliotic changes in 
the brain was not incurred in or aggravated by active 
military service nor may it be so presumed.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

3.  The schedular criteria for an evaluation of 100 percent 
for the Veteran's service-connected mood disorder have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.22, 
4.126, 4.130, Diagnostic Code 9403-9435 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In regard to the Veteran's service connection claims, the 
record reflects that the Veteran was sent correspondence 
dated in November 2006 that advised him of the evidence 
needed to establish entitlement to service connection for his 
claimed disabilities and described the types of evidence and 
information that the Veteran needed to submit in support of 
his claims.  The AMC also explained what evidence VA was 
responsible for obtaining and would make reasonable efforts 
to obtain on the Veteran's behalf in support of the claims.  
The AMC further explained to the Veteran how VA determines 
the disability rating and effective date.  Such 
correspondence was sent pursuant to the Board's October 2006 
Remand.  The Veteran's claims were subsequently readjudicated 
in February 2009.   

Although it is noted that the Veteran was not provided with 
adequate notice prior to the initial denial of his claims, 
any defect with respect to the timing of notice has been 
cured by issuance of proper notice followed by readjudication 
of the claims, as detailed above.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the May 2002 rating decision, the 
January 2004 statement of the case (SOC), and the February 
2009 supplemental statement of the case (SSOC), which 
cumulatively included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with multiple medical examinations from October 2001 
to July 2007 to include those ordered by the Board Remand.  A 
supplemental medical opinion was obtained from the May 2007 
VA examiner in December 2008.  The examination reports 
cumulatively contain all necessary findings and opinions for 
evaluating the Veteran's claims and are otherwise deemed 
adequate for adjudication purposes.  Service treatment 
records and social security disability records are also 
associated with the claims folder.  Furthermore, post-service 
treatment records adequately identified as relevant to the 
claims are of record.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his service connection claims.  The Board 
further finds that there has been compliance with its prior 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In regard to the Veteran's claim involving service-connected 
mood disorder, the Board notes that the Veteran is 
challenging the initial rating assigned following the grant 
of service connection in the May 2002 rating decision.  The 
Federal Circuit has held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  Furthermore, any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Also, there is no duty to provide VCAA notice upon receipt of 
a notice of disagreement such as under the circumstances of 
this case.  38 C.F.R. § 3.159(b)(3) (2008).  Moreover, in 
light of the grant of a 100 percent schedular rating for the 
Veteran's service-connected mood disorder/phobia for reasons 
explained in greater detail below, it is clear that no 
further notice or assistance is needed with respect to that 
claim.  To the extent that any notice defect exists, such 
defect will be remedied by the agency of original 
jurisdiction (AOJ) when effectuating the award of benefits.   

Accordingly, the Board will proceed with appellate review.  

Disabilities claimed as due to undiagnosed illness

The Veteran seeks service connection for a disability 
manifested by fatigue, insomnia, joint pain, weakness, and 
tiredness, to include claimed as due to undiagnosed illness.  
The Veteran also seeks entitlement to service connection for 
a disability manifested by headaches and photophobia, to 
include as due to undiagnosed illness.  The Veteran further 
seeks entitlement to service connection for a disability 
manifested by ischemic gliotic changes in the brain, to 
include claimed as due to undiagnosed illness.  The Veteran 
believes that these disabilities are manifestations of 
undiagnosed illness related to his service during the Persian 
Gulf War.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

During the course of this appeal, the regulation pertaining 
to service connection for disabilities due to undiagnosed 
illness occurring in Persian Gulf War veterans (38 C.F.R. 
§ 3.317) was revised and includes changes relevant, in 
pertinent part, to chronic fatigue syndrome.  The changes 
were retroactively applicable effective March 1, 2002.  The 
Veteran filed his claim in September 2000.  While the Veteran 
is entitled to consideration under both the old and new 
regulations pertaining to his claimed disabilities due to 
undiagnosed illness, the Board will only discuss his claims 
under the revised criteria as it is shown to be more 
advantageous to the Veteran, particularly in light of his 
diagnosis of chronic fatigue syndrome.  

Under 38 C.F.R. § 3.317 (2008), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2008).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2008).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2008).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4) (2008).  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In October 2006, the Board remanded this case in order for 
the Veteran to undergo an appropriate VA examination to 
determine the nature and likely etiology of his fatigue, 
insomnia, joint pain, weakness, tiredness, 
headaches/photophobia, ischemic gliotic changes in the brain, 
and any chronic fatigue syndrome, all claimed as undiagnosed 
illness.  It was noted that the examiner who conducted the 
October 2001 medical examination did not furnish opinions 
regarding the etiology of many of the Veteran's claimed 
conditions.  

Pursuant to the Board's remand, the Veteran underwent 
examinations in May 2007 and July 2007 and a supplemental 
opinion was obtained in December 2008 from the May 2007 VA 
medical examiner.  

Chronic Fatigue Syndrome

The Veteran contends that he began to experience symptoms 
such as fatigue, insomnia, weakness and tiredness, muscle 
aches, and pain in multiple joints following his tour of duty 
in Iraq during the Persian Gulf War.  The Veteran also 
asserts that he developed headaches associated with 
photophobia while in the service that had different 
symptomatology from his pre-existing migraine headaches.    

After careful review of the evidence to include the reports 
of the recent medical examinations, the Board finds that the 
Veteran is entitled to service connection for chronic fatigue 
syndrome on a presumptive basis under 38 C.F.R. § 3.317 for 
reasons explained below.

The Board initially notes that both the May 2007 VA medical 
examiner and the October 2001 VA medical examiner diagnosed 
the Veteran with chronic fatigue syndrome.  Notably, the May 
2007 VA examiner also commented that the Veteran's identified 
symptoms of fatigue (post-exertional malaise), joint pains 
(migrating polyarthralgia), weakness (myalgia), 
insomnia/tiredness (unrefreshing sleep) and headache with 
symptoms present for longer than six months meet the 
definitive criteria for a diagnosis of chronic fatigue 
syndrome.  

The Board also recognizes that the May 2007 VA medical 
examiner wrote that the Veteran's chronic fatigue syndrome 
most likely did not result from an undiagnosed illness 
because it had been formally diagnosed.  The examiner also 
wrote in the December 2008 supplemental report that to opine 
whether chronic fatigue syndrome was etiologically related to 
the Veteran's military service in the Southwest Asia theater 
of operations during the Persian Gulf War would require 
resorting to mere speculation because chronic fatigue 
syndrome was an illness of unknown etiology characterized by 
severe fatigue, myalgias, lymphadenopathy, arthralgias, 
chills, fevers, and postexertional malaise.  The examiner 
added that as research continued to delve into the many 
possible etiologic agents for chronic fatigue syndrome such 
as infectious, immunologic, neurologic, or psychiatric alone 
or in combination, the answer remained elusive.  

However, the revised criteria under 38 C.F.R. § 3.317 
specifically identify chronic fatigue syndrome as a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms, which is a qualifying disability for 
compensation of certain disabilities due to undiagnosed 
illness.    

Additionally, the medical evidence indicates that the 
Veteran's chronic fatigue syndrome manifested to a 
compensable degree during the requisite presumptive period.  
Under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2008), a 10 
percent rating is assigned for signs and symptoms of chronic 
fatigue syndrome that wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year; or the symptoms are controlled by 
continuous medication.  While the evidence does not clearly 
show periods of incapacitation of at least one but less than 
two weeks total duration per year, the Board does note that 
treatment records show that the Veteran has been prescribed 
medication to treat symptoms associated with his chronic 
fatigue syndrome.  For example, a September 2000 VA treatment 
record shows that the Veteran had been prescribed and was 
taking vica forte to help with his fatigue and depression.  
Treatment records also show that the Veteran is taking other 
prescription psychiatric medications such as antidepressants 
that appear to be, at least in part, for treatment of chronic 
fatigue syndrome symptomatology and the Veteran competently 
and credibly reported at the May 2007 medical examination 
that he had been treated with non-steroidal anti-inflammatory 
drug (NSAIDs) in the past for symptomatology associated with 
his chronic fatigue syndrome.  Treatment records further 
indicate the continuous use of medication for treatment of 
chronic fatigue syndrome during the time relevant to the 
appeal.  Thus, the evidence sufficiently establishes that the 
Veteran's chronic fatigue syndrome has been manifested to a 
compensable degree during the presumptive period.

In consideration of the foregoing, the Board finds that the 
award of service connection for chronic fatigue syndrome 
manifested by symptoms of fatigue, joint pain, weakness, 
insomnia/tiredness and headache is warranted.    

A disability manifested by ischemic gliotic changes in the 
brain

However, after careful review of the evidence of record, the 
Board finds that service connection is not warranted for a 
disability manifested by ischemic gliotic changes in the 
brain on either a direct or presumptive basis.  In this 
regard, the Board notes that the medical evidence of record 
clearly establishes the presence of ischemic /gliotic changes 
in the Veteran's brain.  However, the July 2007 VA examining 
neurologist found that the Veteran's ischemic/gliotic changes 
within the subcortical white matter of the brain on MRI 
imaging were attributable to extant vascular risk factors 
(i.e., heavy tobacco abuse) rather than to any aspect of 
military service incurred by the Veteran during the Persian 
Gulf campaign.  

While September 2000 and January 2001 VA treatment record 
entries reveal that a primary care physician wrote that the 
Veteran's MRI showed ischemic gliotic changes and spect 
consistent with gulf war abnormality, the Board affords the 
opinion provided by the July 2007 neurologist more probative 
value as he has specialized expertise in the area of 
neurological disorders and based his opinion on examination 
of the Veteran and review of pertinent medical evidence 
contained in the claims folder.

The Board notes that the Veteran has repeatedly asserted that 
his brain changes are related to his service in the Persian 
Gulf War and the Veteran is competent to describe his 
symptoms.  However, he does not possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding the cause of his claimed disability. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Furthermore, service treatment records are negative for any 
reference to the presence of a brain abnormality and the 
first evidence of a brain abnormality is documented many 
years after service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Thus, as the most probative medical evidence shows that the 
Veteran's brain changes are not related to the Veteran's 
period of active military service to include his service in 
the Persian Gulf War and that such changes first manifested 
many years after discharge, the Board finds that service 
connection is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Higher initial rating for mood disorder

In the May 2002 rating decision, the RO granted service 
connection for the Veteran's mood disorder and social phobia 
based primarily on the February 2002 VA mental examiner's 
opinion that the Veteran's pre-existing psychiatric 
disability was aggravated by active military service.  In 
this regard, the Board notes that the February 2002 VA mental 
examiner concluded that the Veteran most likely had a mood 
disorder prior to active military duty and, resolving doubt 
in favor of the Veteran, it was likely that his military duty 
worsened his condition.  The examiner further found that the 
majority of the Veteran's psychiatric ailments were 
attributable to his pre-military experiences and 
approximately 10 percent was attributable to the military.  
Upon consideration of the foregoing as well as other medical 
evidence, the RO granted a 10 percent disability rating for 
the Veteran's mood disorder/phobia effective September 28, 
2000.  

In the February 2009 rating decision, as noted above, the AMC 
increased the 10 percent evaluation to 20 percent effective 
September 28, 2000 and to 40 percent effective June 5, 2007.  
The AMC found that an aggravated evaluation of 20 percent, 
when added with the pre-existing 30 percent, is appropriate 
as the disability more closely approximates the criteria for 
a 50 percent rating from September 28, 2000, the date of 
receipt of the Veteran's claim.  However, an aggravated 
evaluation of 40 percent, when added to the pre-existing 30 
percent, was determined to be appropriate from June 5, 2007 
based on the determination that the Veteran's service-
connected psychiatric disability more closely approximates 
the schedular criteria for a 70 percent rating.    

The Veteran seeks a higher initial rating for his service-
connected mood disorder/phobia disability.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made.  The resulting difference 
will be recorded on the rating sheet.  If the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 4.22 (2008).

Preliminarily, a review of the evidence reveals that the 
Veteran has been clinically diagnosed with multiple non-
service connected psychiatric disorders in addition to 
service-connected mood disorder on Axis I.  However, mental 
health examiners have not always clearly differentiated 
between symptomatology attributable to the Veteran's service-
connected psychiatric disorder and his other nonservice-
connected psychiatric disorders.  Accordingly, the Board has 
considered all psychiatric symptomatology demonstrated by the 
Veteran as attributable to his service-connected mood 
disorder/phobia when evaluating whether the Veteran is 
entitled to an increased rating for the appeal period.  
Mittleider v. West, 11 Vet. App. 181 (1998).

After careful review of the record, the Board finds that the 
Veteran's overall disability picture associated with his 
service-connected psychiatric disability more closely 
approximates total occupational and social impairment 
warranting a 100 percent rating for the entire appeal period 
(i.e., both prior to and from June 5, 2007).  In making this 
determination, the Board recognizes that the Veteran has not 
demonstrated much of the symptomatology specified in the 
schedular criteria for a 100 percent rating under the General 
Rating Formula for Mental Disorders such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name during the appeal period.  38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders (2008).  
Nonetheless, the medical evidence clearly shows that the 
Veteran has total occupational and social impairment due to 
his service-connected mood disorder.  Indeed, the June 2007 
VA examining psychologist found, based on review of the 
claims folder and examination of the Veteran, that the 
Veteran's "unemployability is caused by or a result of [his] 
mood disorder not otherwise specified" and assigned a GAF 
score of 35, which is reflective of some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  The Board affords significant 
probative value to the opinion offered by the June 2007 VA 
psychologist.  The examiner's opinion is, further, shown to 
be supported by other medical evidence of record which shows 
that the Veteran was initially placed on medical leave 
indefinitely due to suffering a severe panic attack and, 
possibly, a psychotic depression at work in May 2000, is 
currently in receipt of social security disability benefits 
apparently due, at least in part, to psychiatric disability, 
and has demonstrated severe psychiatric symptomatology such 
as social isolation and reclusiveness, suicidal ideation, 
panic attacks, anxiety, and depression at various times 
throughout the appeal period.  

The Board further recognizes, as noted above, that the 
February 2002 VA mental examiner found that the majority of 
the Veteran's psychiatric ailments were attributable to his 
pre-military experiences and approximately 10 percent was 
attributable to the military.  Nevertheless, the Board has 
found that the Veteran's service-connected mood 
disorder/phobia more closely approximates the criteria for a 
100 percent disability rating for reasons discussed above.  
As the Veteran's disability is total, no deduction for any 
pre-existing psychological disorder should be made in this 
case.  38 C.F.R. § 4.22 (2008).  Thus, the Board finds that 
the assignment of a 100 percent disability rating for 
service-connected mood disorder/phobia is warranted.  

Although the Board recognizes that the Veteran has repeatedly 
asserted that he did not have a psychiatric disability prior 
to service in written statements submitted throughout the 
course of this appeal and indicated that entitlement to a 
higher initial evaluation should not be restricted or 
precluded on such basis, the award of a 100 percent schedular 
rating for the Veteran's service-connected mood disorder 
renders the argument moot.   
  



ORDER

1.  Entitlement to service connection for chronic fatigue 
syndrome manifested by fatigue, joint pains, weakness, 
insomnia/tiredness and headache is granted.  

2.  Entitlement to service connection for a disability 
manifested by ischemic gliotic changes in the brain is 
denied.  

3.  Entitlement to a 100 percent schedular rating for 
service-connected mood disorder/phobia is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


